Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment/arguments, filed 24 Dec 2020, with respect to claims 1-9 and 12-20 have been fully considered and are persuasive.  The rejection of those claims has been withdrawn. 
	As argued by applicant the invention of the application only applies to registered users/faces and such the privacy level is only selected/used based upon registered and not unregistered/unrecognized. 
	Regarding the newly added claims 21-22 the examiner notes these claims are actually broader than the previous claims and thus will be rejected as detailed below. 
	Regarding the previous traversal of claim 5, the examiner notes US 20180288007 para 26 and US 20160364615 (para 50). 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 20160104035
In considering claim 21, 

    PNG
    media_image1.png
    38
    259
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    681
    539
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    32
    277
    media_image3.png
    Greyscale


	The communicator is met by NIC 120 which can communicate with external devices such as computing device 128. 
	The video processing device is met by computing device 102 which includes a processor 108, which may control image sensor 114 (when a smart camera (para 11). 
	Based upon a detected registered face/user: step 214 (Fig 2) where as noted by Wang, the privacy levels for each user may be specific to each person or general to all users (para 36). 
	As noted by Wang the detection of a registered user may pause the recording/capturing and resume when that person does not appear.  The system may also upon detection of a registered user, such as a child of the parent, transmit a notification via the communication device to the external device (para 28) to alert the parent.  Thus based upon the privacy level desired/set, the system may capture the image a  notification via text, email etc…
	Although Wang does not explicitly recite transmitting the captured image, the examiner notes it is conventional in the art to send images (when available/desired of an event/notification), to provide parent/user all the information/data available. 
	The examiner incorporates CHO et al., US 20160127697 para 75 which discloses based upon authentication the system can stop capturing and/or transmitting any of the images.

	In considering claim 22, 
	As noted by Wang, the database/memory includes facial features, shapes and colors (para 16, 22, 23, 31) where the privacy levels as disclosed by Wang (para 31) can include pausing/stopping and blurring etc.. which can be specific to each person and or generic.   Additionally as noted by Wang, based upon the registered user, such as a child additional measures can be placed (privacy levels), this in combination with CHO as noted above provide the system/users to set multiple levels for each/every user if desired. 

    PNG
    media_image4.png
    831
    618
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    897
    725
    media_image5.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jeffrey Harold, can be reached at (571)272-7519.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 

(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as 

/BRIAN P YENKE/Primary Examiner, Art Unit 2422